J-A12032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

WALTER JAMES KITKO

                            Appellant                       No. 802 WDA 2016


                       Appeal from the Order May 18, 2016
                In the Court of Common Pleas of Clearfield County
               Criminal Division at No(s): CP-17-CR-0000501-2010


BEFORE: OLSON, SOLANO and RANSOM, JJ.

JUDGMENT ORDER BY OLSON, J.:                         FILED: OCTOBER 23, 2017

      Appellant, Walter James Kitko, appeals from an order entered on May

18, 2016 in the Criminal Division of the Court of Common Pleas of Clearfield

County.    The challenged order granted the Commonwealth’s petition to

enforce   certain     registration    and   reporting    requirements   set    forth   in

Pennsylvania’s Sex Offender Registration and Notification Act (SORNA), 42

Pa.C.S.A. §§ 9799.10-9799.41. Specifically, the trial court determined that

because Appellant continued to serve a probationary sentence as of the

effective date of SORNA (December 20, 2012) following his 2011 guilty plea

to three counts of invasion of privacy, he was subject to SORNA’s

registration    and    reporting      requirements      pursuant   to   42    Pa.C.S.A.

§§ 9799.13(2).         See    Trial     Court   Opinion,    9/22/16,    at    3,   citing

Commonwealth v. Farabaugh, 128 A.3d 1191 (Pa. 2015).                          Recently,
J-A12032-17



however, our Supreme Court held that retroactive application of SORNA’s

reporting and registration requirements violates the ex post facto clause of

the United States Constitution. Commonwealth v. Muniz, 164 A.3d 1189,

1218 (Pa. 2017). In light of Muniz, we are constrained to vacate the trial

court’s May 18, 2016 order directing Appellant to report and register

pursuant to SORNA.

     Order vacated. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2017




                                   -2-